Ed. F. McFaddin, Associate Justice, concurring. The appellant claims that he was entitled to an instructed verdict for possession of the leased land because he claims that the defendant had failed to deny certain portions of the complaint. My reason for denying the appellant’s claim is that, regardless of what the defendant failed to do, the appellant, himself, failed to either allege or prove that he was entitled to possession of the land. I have carefully examined the transcript, page hy page, and I fail to find any allegations in the pleadings or any statements in the evidence to the effect that the farm lease contained any provision for forfeiture in the event of nonperformance: that is, there was no provision that if Rice failed to perform the lease then Burton could recover possession. We have repeatedly held that a mere breach of a covenant is not, in the absence of a stipulation in the lease to that effect, a ground for forfeiture. In Salley v. Michael, 151 Ark. 172, 235 S. W. 785, Mr. Justice Prank Smith said: “Parties may stipulate for forfeitures for non-performance of the provisions of a lease, and the courts give effect to and enforce these stipulations; but, in the absence of a forfeiture clause, the lessor is remitted to an action for damages for a mere breach of a covenant. Buckner v. Warren, 41 Ark. 532; Williams v. Shaver, 100 Ark. 565; Sells v. Brewer, 125 Ark. 108; 16 R. C. L. p. 1115, § 633 of the article on Landlord & Tenant, and cases cited in the note to that text.” Since Burton failed to allege or prove a forfeiture clause in the lease contract, he, therefore, was not entitled to possession of the leased premises during the term of the lease. Therefore, I concur in the result reached by the Majority in affirming the judgment of the Trial Court.